         Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 1 of 6



 1   WILLIAM BOGDAN (SBN 124321)
     wbogdan@hinshawlaw.com
 2   MICHAEL MCCONATHY (SBN 202982)
     mmcconathy@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone:    415-362-6000
 5   Facsimile:    415-834-9070
 6   Attorneys for Defendant
     VICTORY WOODWORKS, INC.
 7

 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11   CORBY KUCIEMBA, an individual;          )   Case No. 3:20-cv-9355
     ROBERT KUCIEMBA, an individual,         )
12                                           )   DEFENDANT VICTORY WOODWORKS,
                Plaintiffs,                  )   INC.’S NOTICE OF REMOVAL OF
13                                           )   ACTION
          vs.                                )
14                                           )   Complaint Filed: October 23, 2020
     VICTORY WOODWORKS, INC., a Nevada       )
15   corporation; DOES 1-20, inclusive,      )
                                             )
16              Defendants.                  )
                                             )
17

18

19

20

21

22

23

24

25

26

27

28

                                         VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                       Case No. 3:20-cv-9355
                                                                               1037586\307218849.v1
           Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 2 of 6



 1          TO THE CLERK OF ABOVE-ENTITLED COURT:
 2          PLEASE TAKE NOTICE that Defendant VICTORY WOODWORKS, INC. (“Victory” or
 3   “Defendant”) hereby removes the above-captioned action from the Superior Court of California in and
 4   for the County of San Francisco to the United States District Court for the Northern District of
 5   California, San Francisco Division. This removal is based on 28 U.S.C. §§ 1332(a)(1), 1441, and
 6   1446, and on the following grounds:
 7                                    STATEMENT OF JURISDICTION
 8          1.        This suit is a civil action over which this Court has original jurisdiction based on
 9   diversity of citizenship pursuant to 28 U.S.C. § 1332(a), and which may be removed to this Court by
10   Defendant pursuant to 28 U.S.C. § 1441(b) because it involves citizens of different states and an
11   amount in controversy in excess of $75,000, exclusive of interest and costs, as set forth below. See
12   28 U.S.C. §§ 1332(a), 1441(b), and 1446(b).
13                                                  VENUE
14          2.        Plaintiffs CORBY KUCIEMBA and ROBERT KUCIEMBA (“Plaintiffs”) filed their
15   action in the Superior Court of California in and for the County of San Francisco. Venue, therefore,
16   is appropriate in the United States District Court for the Northern District of California, San Francisco
17   Division. See 28 U.S.C. §§ 84(a), 1391(b), 1441(a).
18                                PLEADINGS, PROCESS, AND ORDERS
19          3.        On October 23, 2020, Plaintiffs filed a Complaint in the Superior Court of California
20   in and for the County of San Francisco, styled Corby Kuciemba, et al. v. Victory Woodwords, Inc., et
21   al., San Francisco Superior Court Case No. CGC-20-587507 (the “Complaint”). The Complaint
22   concerns damages resulting from CORBY KUCIEMBA’s allegation that she contracted COVID-19
23   at home from her husband ROBERT KUCIEMBA who allegedly contracted COVID-19 at work in
24   San Francisco.
25          4.        Service of the summons and complaint was affected by personal service. True and
26   correct copies of the Summons and Complaint and all related materials are attached hereto as Exhibit
27   1 and incorporated herein by this reference. The aforementioned documents constitute true and correct
28   copies of all process, pleadings, and orders served upon Defendant.
                                                        2
                                                  VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                                Case No. 3:20-cv-9355
                                                                                             1037586\307218849.v1
           Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 3 of 6



 1          5.      Plaintiff CORBY KUCIEMBA’s Complaint alleges claims for general and
 2   compensatory damages including lost wages, lost earning capacity, emotional distress, pain &
 3   suffering, loss of enjoyment of life and emotional distress. Though not separately itemized, she is
 4   apparently also seeking medical expenses stemming from at least one hospitalization stay. She also
 5   claims recovery for punitive damages, interest, penalties and attorney’s fees. See Complaint ¶¶ 19, 55,
 6   Prayer. Plaintiff ROBERT KUCIEMBA’s Complaint allege a claim for loss of consortium See
 7   Complaint ¶ 59, Prayer.
 8          6.      To Defendant’s knowledge, other than the Complaint and the materials attached as
 9   Exhibit 1, no further process, pleadings, or orders related to this case have been filed in San Francisco
10   County Superior Court.
11                                                 JOINDER
12          7.      Except for Doe defendants, Defendant is the only named defendant in the action. Thus,
13   all served Defendants have consented to removal. See 28 U.S.C. § 1446(b)(2)(A).
14                                      TIMELINESS OF REMOVAL
15          8.      Under California law, service of the summons was deemed complete on November 25,
16   2020. This Notice of Removal is timely, in that it is filed within 30 days after the November 25, 2020
17   service in light of extension by holiday and weekends. See 28 U.S.C. § 1446(b)(2)(B).
18                        COMPLETE DIVERSITY OF CITIZENSHIP EXISTS
19          9.      Plaintiff’s Citizenship. In its Complaint, Plaintiffs allege they are married. ROBERT
20   KUCIEMBA was employed in San Francisco, California, and resides in Hercules, California where
21   he allegedly infected his wife CORBY KUCIEMBA.
22          10.     Defendants’ Citizenship. Both when the state court action was filed and at the time
23   of this notice, Defendant was and is a corporation incorporated under the laws of Nevada with its
24   principal place of business in Nevada. See Complaint ¶ 2. Therefore, Defendant was and is a citizen
25   of Nevada.
26          11.     Both when the state court action was filed and at the time of this notice, Defendant was
27   and is a corporation incorporated under the laws of Nevada with its principal place of business in
28   Sparks, Nevada. See Complaint ¶2 Therefore, Defendant was and is a citizen of Nevada.
                                                    3
                                                  VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                                Case No. 3:20-cv-9355
                                                                                             1037586\307218849.v1
           Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 4 of 6



 1             12.   Plaintiffs’ Complaint seeks the following recoveries: general and compensatory
 2   damages including lost wages, lost earning capacity, emotional distress, pain & suffering, loss of
 3   enjoyment of life, emotional distress, and loss of consortium, punitive damages, interest, penalties and
 4   attorney’s fees, as well as declaratory and injunctive relief.
 5             13.   The Complaint asserts claims for negligence, negligence per se, negligence – premises
 6   liability, public nuisance and loss of consortium.
 7             14.   Defendants Does 1 through 20 are fictitious. The Complaint does not set forth the
 8   identity or status of any fictitious defendants, nor does it set forth any charging allegation against any
 9   fictitious defendants. Pursuant to U.S.C. § 1441(b)(1), the citizenship of defendants sued under
10   fictitious names must be disregarded for purposes of determining diversity jurisdiction and cannot
11   destroy the diversity of citizenship between the parties in this action. See Newcombe v. Adolf Coors
12   Co., 157 F.3d 686, 690-91 (9th Cir. 1998).
13             15.   Because Plaintiffs are citizens of a state different from Defendant, complete diversity
14   of citizenship exists for purposes of establishing jurisdiction. See 28 U.S.C. § 1332(a)(1), §1441(a),
15   (b)(2).
16                         AMOUNT IN CONTROVERSY EXCEEDING $75,000
17             16.   The Court has jurisdiction over this matter because the amount placed in controversy
18   by Plaintiffs’ Complaint exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a).
19             17.   Plaintiff’s Complaint does not itemize Plaintiff’s damages. However, Plaintiff CORBY
20   KUCIEMBA’s Complaint alleges claims for general and compensatory damages including lost wages,
21   lost earning capacity, emotional distress, pain & suffering, loss of enjoyment of life and emotional
22   distress. Though not separately itemized, she is apparently also seeking medical expenses stemming
23   from at least one hospitalization stay. She also claims recovery for punitive damages, penalties and
24   attorney’s fees. See Complaint ¶¶ 19, 55, Prayer. Plaintiff ROBERT KUCIEMBA’s Complaint allege
25   a claim for loss of consortium See Complaint ¶ 59, Prayer.
26                            NOTICE TO PLAINTIFF AND STATE COURT
27             18.   Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of this Notice of
28   Removal in this Court, written notice of such filing will be given by the undersigned to Plaintiffs, and
                                                        4
                                                   VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                                 Case No. 3:20-cv-9355
                                                                                              1037586\307218849.v1
          Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 5 of 6



 1   a copy of the Notice of Removal will be filed with the Clerk of the San Francisco County Superior
 2   Court.
 3
     Dated: December 28, 2020                        HINSHAW & CULBERTSON LLP
 4

 5                                               By: /s/ William Bogdan
                                                     WILLIAM BOGDAN
 6                                                   MICHAEL MCCONATHY
                                                     Attorneys for Defendant
 7                                                   VICTORY WOODWORKS, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
                                              VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                            Case No. 3:20-cv-9355
                                                                                      1037586\307218849.v1
           Case 3:20-cv-09355-MMC Document 1 Filed 12/28/20 Page 6 of 6



 1                           CERTIFICATE OF SERVICE
       CORBY KUCIEMBA, an individual; ROBERT KUCIEMBA, an individual v. VICTORY
 2            WOODWORKS, INC., a Nevada corporation; DOES 1-20, inclusive
 3                                               3:20-cv-9355
 4                     STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO:
 5          I am a citizen of the United States and employed in San Francisco, California, at the office of
     a member of the bar of this Court at whose direction this service was made. I am over the age of 18
 6   and not a party to the within actions; my business address is One California Street, 18th Floor, San
     Francisco, California 94111.
 7
              On December 28, 2020, I served the document(s) entitled DEFENDANT VICTORY
 8   WOODWORKS, INC.’S NOTICE OF REMOVAL OF ACTION, on the interested parties in
     this action by placing true copies thereof enclosed in a sealed envelope(s) addressed as stated below:
 9
     Mark L. Venardi, Esq.
10   Martin Zurada, Esq.
     Mark Freeman, Esq.
11   VENARDI ZURADA LLP
     25 Orinda Way, Suite 250
12   Orinda, California 94563
     Telephone:     (925) 937-3900
13   Facsimile:     (925) 937-3905
     Emails: mvenardi@vefirm.com; mzurada@vefirm.com; mfreeman@vefirm.com
14
     ☒ [ONLY BY ELECTRONIC TRANSMISSION] Pursuant to California Rules of Court,
15   Emergency Rules Related to COVID-19, Emergency Rule 12, regarding Electronic Service:
     Only by emailing the document(s) to the persons at the e-mail address(es) note above, as mandated
16   by the Judicial Council and necessary during the declared National Emergency due to the
     Coronavirus (COVID-19) pandemic because this office will be working remotely, not able to send
17   physical mail as usual, and is therefore using only electronic mail. No electronic message or other
     indication that the transmission was unsuccessful was received within a reasonable time after the
18   transmission.
19           I declare under penalty of perjury under the laws of the State of California that the above is
20   true and correct and was executed on December 28, 2020, at San Francisco, California.

21

22                                                      Sherie McLean

23

24

25

26

27

28
                                                       6
                                                 VICTORY WOODWORKS NOTICE OF REMOVAL OF ACTION
                                                                               Case No. 3:20-cv-9355
                                                                                           1037586\307218849.v1
